PS 8
(8/88)
             Case 1:21-cr-00048-LY Document 335 Filed 04/21/21 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                              for the
                                      Western District of Texas



U. S. A. vs. Madison Mitchell                                       Docket No. 1:21-CR-48(32)-LY

                        Petition for Action on Conditions of Pretrial Release

         COMES NOW         Kyona Stubbs      , U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Madison Mitchell who was placed under pretrial release
supervision by the U.S. Magistrate Judge Susan Hightower sitting in the court at Austin , on the 8th
day of April , 2021 under the following conditions:

See Appearance Bond an Order Setting Conditions of Release dated April 8, 2021.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

U.S. Pretrial Services alleges the defendant has violated the following condition(s) of his release:

(7)(m) Not use or unlawfully possess a narcotic drug or other controlled substance defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

On April 21, 2021, the defendant reported to the pretrial services office for drug test. The defendant
admitted to the use of Percocet (oxycodone) and methamphetamines on April 7, 2021. However, the
defendant was tested on April 21, 2021 and results were presumptive positive for cocaine and
methamphetamines. The defendant admitted using of methamphetamines on April 19, 2021. The
results were sent for confirmation testing.

PRAYING THAT THE COURT WILL ORDER: a warrant be issued for the defendant’s arrest and she
be brought before the court to show cause why her bond should not be revoked.




                                                        Respectfully submitted,




                                                        Kyona Stubbs
                                                        U.S. Pretrial Services Officer

                                                        Place: Austin, Texas
                                                        Date: April 21, 2021
             Case 1:21-cr-00048-LY Document 335 Filed 04/21/21 Page 2 of 2
               ORDER OF COURT

The Court does concur____

The Court does not concur____

Considered and ordered this 21st day of April 2021
and ordered filed and made a part of the records in
the above case.




Susan Hightower
U.S. Magistrate Judge
